 In the Matter Of PEPSI-COLA BOTTLING COMPANY OF MONTGOMERYandUNITED RETAIL, WHOLESALE & DEPARTMENT STORE EMPLOYEES OFAMERICA, C. I. O.Case No. 15-C-1061.Decided February 14,1947Messrs. Sidney ReitmanandCharles G. Kessler,for the Board.Messrs. Fred S. Ball, Jr.,andCharles A. Ball,of Montgomery, Ala.,for the respondent.Mr. Leonard J. Mandl,of counsel to the Board.DECISIONANDORDEROn July 13, 1946, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-,mediateReport attached hereto.Thereafter, exceptions to theIntermediate Report and a brief in support thereof were filed by therespondent.The parties were afforded an opportunity to argue orallybefore the Board but did not do so.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with- the following additionsand modifications.1.The Trial Eaminer found, and we agree, that the respondent'sfailure on May 3, 1945, and thereafter, to meet with the Union forbargaining purposes or to reply directly to the Union's oral and writ-ten requests for recognition was an unlawful refusal to bargain withthe statutory representative of its employees in an appropriate unit.''The Intermediate Report, Section III, A 1, and paragraph 2 of the Conclusions of Law,misstates the stipulation of the parties as to the appropriate unit.We hereby correct thefindings in question by inserting the word "helper"after the words "truck driver" in thephrase "a,11production,maintenance, inspection,shipping and truck driver employees ofthe respondent."72 N. L. R. B.. No. 118.601 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition we find-that the respondent's invitation to individual dealing extended to employees at the May 4 meeting in the plant, its fail-ure to notify or consult the Union about the shut-down and massdischarge of employees on May 12,2 and its express refusal thereafterto negotiate with the Union or discuss the Union's proposal that theold employees be recalled when the plant reopened 3 constituted fur-ther distinct violations of Section 8 (5) of the Act, as well as inter-ference with, and restraint and coercion of the respondent's employeesin the exercise of the rights guaranteed in Section 7 of the Act. Therespondent impliedly contends in its exceptions to the IntermediateReport that its refusal to bargain was due to uncertainty as to theUnion's majority.This contention is without merit, in view of thefact that the respondent failed to ask the Union to prove its majoritybut, instead, immediately responded to the Union's request for recog-nition. by engaging in a course of interference, restraint and coerciontending to discourage its employees' union membership,and activity,as more particularly set forth herein and in the Intermediate Report.'2.We agree with the Trial Examiner's conclusion that the truereason for the respondent's action in virtually shutting down its plant,on May 12, 1945, was the employees' union activity, rather than theeconomic factors advanced by the respondent in its attempted explana-tion.The facts are compelling, and we find, that absent the employees'union activity, this respondent would not have closed down its plant.We recognize that an employer may lawfully discontinue or reduceoperations for any reason whatsoever, good or bad, sound or unsound,in its sole discretion, and without censorship from this Board,pro-vided only that the Employer's action is not motivated by a purposeto interfere with and defeat its employees' union activities.If thelatter is the true purpose, it is unlawful.We find that this unlawfulpurpose was the true motivation in this case. The sequence of eventsbetween the Union's advent and the closing of the plant only 9 dayslater, the respondent's opposition to the employees' organizationalefforts, revealed by its interference, restraint, and coercion, and itsrefusal to bargain with the Union; the threats of loss of employment2Matter of Sullivan Drydock it Repair Corporation,67 N L R. B. 627;N. L. R B. v.General Motors Corporation,150 F. (2d) 201 (C C. A. 3), enf'g 59 N. L R. B. 1143;Matter of Windsor Manufacturing Company,20 N. L R B 301, 312, 318, enf'd 118 F.(2d) 494 (C C A 3), cert. denied 315 U S. 797.3On May 15, Jesse M. Mixon, the union representative, appeared at the plant andrequested that G A. Kirven, President and General Manager of the respondent, discussa contract with him.Kirven told him that he "didn't think we had anything to discuss,"because the respondent at that time had "very few [production] employees" On this datethe respondent had in its employ three men in the appropriate unit who were known bythe respondent to be members of the Union. On May 18, in a letter to the respondent,the Union again suggested reinstatement of the respondent's old employees before newones were hiredThe respondent did not reply to this letter.4Matter of John S DoaneCo., 63 N. L. R. B. 1403 ;Matter of Pacific Plastic it Mfg. Co ,Inc,68 N. L R B. 52;Matter of Harris-Woodson Co., Inc, 70 N. L.R. B. 956. PEPSI-COLA BOTTLING COMPANY OF MONTGOMERY603as the price of unionization which were addressed to employees bythe respondent's spokesmen on May 4 and 5; and Plant ManagerKirven's express refusal to negotiate with the Union a few days afterthe shut-down, on the ground that the plant was closed and the re-spondent had "very few employees," all indicate strongly that the realpurpose of the shut-down was to dissipate the Union's majority andthus defeat the employees' attempt to secure collective bargaining.In contrast, Kirven's testimony 5 that a shortage of sugar inducedhis decision to close the plant is implausible and wholly unconvincing,In his testimony, Kirven stated, in effect, that because he was requiredto refund a quantity of sugar ration points to the Office of Price Ad-ministration, the actual and potential sugar supply available for therespondent's use from May 10, when the refund was demanded, untilthe uncertain date in late June when the next quarterly allotment ofration points would be received 6 was critically low.He testified that,because of this emergency and because the plant machinery neededcertain repairs in May 1945, he considered it wise to cease productionoperations for a time.But, like the Trial Examiner, we find Kirven'stestimony in some respects patently incredible' and generally mn-reliable.The factors which he testified entered into his decision toclose the plant are not substantiated by any complete or consistentobjective detailsThe respondent failed to offer any data concerningits total supplies of sugar, or its average consumption of this essentialingredient under the rationing system, either for the second quarter of1945 when the shut-down occurred, or for any comparable period.Therefore, even though we credit Kirven's testimony that his balanceof ration points on May 12, over and above the number required to°Kirven was the chief witness for the respondent.He, alone, made the decision to closethe plant.° At one point in his testimony, Kirven stated that his May 10 supply of ration pointshad to last "until June 1 "We believe that this testimony was either a mistake or incoi -rectly repotted, for Kirven repeatedly testified elsewhere that he received ration pointsfrom the Office of Price Administration only at quarterly intervals, shortly before January1,April 1, July 1, and October 1, of each year° For example, like the Trial Examiner, we are unable to credit Kirven's assertion thatlie did not recall the two female inspectors to work because he had decided to replace themwith male employees who could do heavy work, since he admitted on cross-examinationthat lie later hired two women to do the bottle inspecting.8There are significant inconsistencies in the testimony of this witness concerning therespondent's sugar situationFor example, although be stated (see footnote 6,supra)that he received allotments of ration points from the Office of Price Administration onlyat 3-month intervals, he testified to data showing that the respondent's balance of rationpoints steadilyincreasedbetween January 29 and March 16, 1945, both dates being withina single quarterElsewhere, in justification of his decision to stop production on May 12instead of exhausting the sugar supply then available, Kirven implied that it would havebeen improvident to use up his current stock of sugar until he ascertained what the respond-ent's July 1 ration allotment would beThis testimony does not square with the fact thatby June 9, 9 days before Kirven was advised of the amount of his third quarterly allot-ment, lie had resumed production at a level which enabled the employment of 18 workersin the production unitOn May 12, the respondent had in its employ 19 workers in theunit 604DECISIONSOF NATIONALLABOR RELATIONS BOARDmake the refund, was the equivalent of only 12,000 pounds of sugar;'the record refutes and we do not credit his unsupported conclusionarystatement that this balance, plus the 14,500 pounds of actual sugarwhich were admittedly then held for the respondent at a local ware-house, was a. critically low reserve.On the contrary, the record showsthat the respondent's May 12 sugar supply in the form of both sugarpoints and actual sugar, amounting to at least 26,500 pounds,1° wassubstantially greater than the total amount of sugar which the re-spondent withdrew from the warehouse in the month of July 1945;when it engaged uninterruptedly in production.1'Finally, in weighing the evidence bearing on the respondent'sreasons for closing its plant, we note the significant fact that, at alltimes during 1945 and the preceding year, sugar was in short supplyand the respondent's operations were necessarily curtailed.Obvi-ously, it might have chosen to consume its entire allotment of sugarduring the first few weeks of each quarter, keeping the plant closed amajor part of the time.But this was not its practice. Kirven testifiedthat he considered it good business technique to produce continuouslyinmoderate volume and thus keep a small supply of his product onthe market at all times.Throughout the first *4 months of 1945, andthe latter part of 1944, following a shut-down in about August of thatyear,12 the respondent was able to keep its plant in continuous operationdespite restricted sugar supplies.It was nQt until the Union organizedthe plant workers and sought collective bargaining that a shut-downwas suddenly decided upon.We are convinced and find that theseevents were directly connected.For these reasons, giving due weight to the Trial Examiner's evalua-tion of Kirven's credibility, and upon the entire record, we do notbelieve the respondent's assertion that the shut-down of May 12 wasprimarily caused by a shortage of sugar.Like the Trial Examiner, wealso find that the 3-weeks' cessation of production is not adequatelyexplained by the necessity of machine repairs, which were completedin 2 or 3 days during the week beginning May 14."In this connectionwe note that the Trial Examiner slightly misconstrued Kirven stestimony and quoted the witness as stating that his actual point balance on May 12 wasonly sufficient to procure 120 bags (12,000 pounds)of sugar.Kirven actually testifiedthat his point balance on May 12 was the equivalent of approximately 36,700 pounds ofsugar, but that from this amount he was required to and did on June 1 refund 24,70(1pounds-worth of points10Actually, the respondent seems to have procured from an unidentified source at least1,500 additional pounds of sugar between May 12, the date of the shut-down, and June 18, -when the next quarterly allotment of ration points was received, for in that period itwithdrew a total of 28,000 pounds from the warehouse11The respondent's withdrawals in July totaled 15,000 poundsMoreover, its supplyof at least 26,500 pounds available for use on May 12 was equal to the total amountswithdrawn iiom the warehouse during March and April 1945, when it likewise opeiatedwithout a shut-down12O'ltear, the sales supervisor, a witness for the respondent, testified that the 1944shut-down was in August or SeptemberKirven testified that it occurred in July orAugust PEPSI-COLA BOTTLING COMPANY OF MONTGOMERY605We find, therefore, that the respondent ceased production operationsand discharged 13 Eddie Robinson, Alfred Garner, Gussie Hughes,Robert Mushet, Robert Porterfield, Luella Szemenyer Kibler'14 JosephWalker,15 Willie James, Nathaniel Allen, Herbert Foster, Eddie Lucky,Gynell Moore, Henry Washington, Willie McCollum,16 and CharlesMcCall, on May 12, 1945, in order to defeat its employees' effortstoward self-organization and collective bargaining, and thereby dis-couraged membership in the Union, in violation of Section 8 (3) of theAct, and interfered with, restrained and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act, iii violationof Section 8 (1) of the Act.Whether this conduct of the respondentbe viewed as a violation of Section 8 (1) or Section 8 (3) of the Act,we find that effectuation of the policies of the Act requires the remedy;set forth in our Order, below.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Pepsi-Cola Bottling Com-pany of Montgomery, a corporation, Montgomery, Alabama, and itsofficers, agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively ni respect to rates of pay,wages, hours of work, and other conditions of employment with UnitedRetail,Wholesale and Department Store Employees of America,C. I. 0., as the exclusive representative of all production, maintenance,inspection, shipping and truck driver helper employees of the re-spondent, exclusive of salesmen, clerical, and supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise13 Sixteen employees were discharged when the plant was shut down, of whom 15 areflamed in the complaintSeven of them were eventually rehiredThe Trial Examiner incorrectly found that only one of the six so-called permanent em-ployees was rehired after the shut-down, whereas, all of'the so-called temporary employeeswere rehiredIn fact, two of the "permanent" employees had been rehiled by the respond-ent before the hearing in May 1946, and only five of the nine "temporary" employeesnamed in the complaint had been rehiredWe attach no significance to the respondent'sdifferentiationwith respect to severance pay between the "permanent" and "temporary"employees, but we note that Kirven's testimony on this subject, as on otheis, was vagueand incoherent11The record shows that Kibler is the man tied name of employee Luella Szemenyer, andthat she was employed by the respondent at the time of the hearing under that name11The record shows that this employee was rehired bi the respondent in September 1945and later died, before the hearing.We will, therefore, not include his name in section2 (a) of our Order, requiring reinstatement of the dischaiged claimantsOur Order willprovide however, that the respondent pav to his personal iepresentative any back Payfound due him fi om the respondent11Without objection, the name of Willie McCollum was added to the complaint by amend-ment at the hearing and Kirven testified that McCollum was one of the employees dis-charged on May 12, 1945Apparently by oversight, the Trial Examiner failed to listMcCollum among the employees as to whom he found a violation of section 8 (3) of theAct and iecommended reinstatementOur finding and 01 der herein remedies this omission 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffect changes in the status of employees or effectively recommend suchaction ;(b)Discouraging membership in United Retail, Wholesale andDepartment Store Employees of America, C. T. 0., or any other labororganization of its employees, by discharging or refusing to reinstateany of its employees or in any other manner discriminating in regardto their hire and tenure of employment, or any term or condition oftheir employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to loin or assist United Retail, Wholesale & De-partment Store Employees of America, C. I. 0., or any other labororganization, to bargain collectively through representatives of theirown choosing, and to'engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteedin Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :-(a)Offer to Willie James, Eddie Robinson, Alfred Garner, GussieHughes, Robert Mushet, Robert Porterfield, Luella Szemenyer Kibler,Nathaniel Allen, Herbert Foster, Eddie Lucky, Gynell Moore, HenryWashington,CharlesMcCall, andWillieMcCollum, immediateand full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rights andprivileges.(b)Make whole the above-named employees for any loss of paythey may have suffered by reason of the respondent's discriminationagainst them, by payment to each of them of a-sum of money equal tothe amount that he normally would have earned as wages during theperiod from May 12, 1945,17 to the date of the respondent's offer ofreinstatement, less his net earnings during said period.(c)Pay to the personal representatives of Joseph Walker, deceased,a sum of money equal to the amount he would normally have earnedas wages during the period from the date of his discharge, May 12,1945, to the date of his death, less his net earnings during such period.(d)Upon request, bargain collectively with United Retail, Whole-sale and Department Store Employees of America, C. I. 0., as theexclusive representative of all production, maintenance, inspection,shipping and truck driver helper employees of the respondent, ex-clusive of salesmen, clerical and supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, inrespect to rates of pay, wages, hours of work, and other conditions ofii In SectionV of theIntermediatereport, thedate on whichback payis to commenceis incorrectly statedwe herebycorrect the(late to May12, 1945. PEPSI-COLA BOTTLING COMPANY OF MONTGOMERY607employment, and, if an understanding is reached, embody such under-standing in a signed agreement.(e)Post at its Montgomery, Alabama, plant copies of the noticeattached hereto, and marked "Appendix A." 18Copies of said notice,to be furnished by the Regional Director for the Fifteenth Region,shall, after being duly signed by the respondent's representative, beposted by the respondent immediately upon receipt thereof and main-tained by it for-at least sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the respond-ent to insure that said notices are not altered,defaced, or covered byany othermaterial.(f)Notify the Regional Director for the Fifteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.MR. JAMES J. REYNOLDS, JR., took no part in the consideration of theabove Decision and Order.1NOTICE TO ALL EiNIPLOYLRsPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerceour iemployees in the exercise of their right to self-organization,tc form labor organizations, to join or assist United Retail,Wholesale and Department Store Employees of America, C. I. 0.,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mu-tual aid or protection.We will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent posi-tions without prejudice to any seniority or other rights and privi-leges previously enjoyed, and make them whole for any loss ofpay suffered as a result of the discrimination.We will bargain collectively upon request with the above-namedunion as the exclusive representative of all employees in the bar-gaining unit described herein with respect to rates of pay, hoursof employment or other conditions of employment, and if an un-derstanding is reached, embody such understanding in a signedagreement.The bargaining unit is: All production, maintenancel" In tie event that this Order is enforced by a decree of a Circuit Court of Appealsthere shall be inserlcd,before the words,"A Decision and Order,"the words,"A Decreeof the United States Cucuit Court of Appeals Enforcing"731242-47-vol 7240 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDinspection, shipping and truck driver helper employees, exclusiveof salesmen, clerical and supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action.Eddie RobinsonAlfred GarnerGussie HughesRobert MushetRobert PorterfieldNathaniel AllenLuella SzemenyerWillie JamesGynell MooreKiblerEddie LuckyWillie McCollumHerbert FosterCharles McCallHenry WashingtonWe will make whole Joseph Walker by payment to his personalrepresentatives of a sum of money equal to his loss-of pay suf-fered as a result of the discrimination.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to here or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.PEPSI-COLA BOTTLING COMPANY OF MONTGOMERY,By -----------------------------------------(Representative)Dated------------------------(Title )of the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after discharge iiom the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMessrs. Sidney ReitmanandCharles U Kessler,for the Board.MessrsFred S Ball,Jr.,andCharles A.Ball,ofMontgomery,Ala., for theRespondentSTATEMENT OF THE CASEUpon an amended charge filed on May 17, 1916, by United Retail, Wholesale,and Department Store Employees of America, C I 0, herein called the Union,the National Labor Relations Board, herein called the Board, by its RegionalDirector for the Fifteenth Region (New Orleans, Louisiana), issued a complaintdated May 17, 1946, against Pepsi-Cola Bottling Company of Montgomery, hereincalled the respondent, alleging that the ispondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (1), (3), and (5), and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the ActWith respect to the unfair labor practices the complaint alleged, in substance,that the respondent (1) on or about May 4, 1945, and thereafter, tailed and re-fused to bargain collectively with the Union although it represented a majority PEPSI-COLABOTTLING COMPANY OF MONTGOMERY609-of the respondent's employees in an appropriate unit; (2) from on or about thesamedate disparaged and expressed disapproval of the Union, interrogated itsemployees concerning their interest in the Union, and urged and warned themto refrain from joining or assisting it; and (3) on or about May 12, 1945, dis-charged 16 of its employees and thereafter failed and refused to employ all but 6of them, because of their union membership and activity. Copies of the com-plaint, accompanied by notice of hearing, were duly serveduponthe respondentand the Union.-On May 27, 1946, the respondent filed an answer admitting sonic of the allega-tionsof the complaint, but denying that it had engaged in any unfair labor prac-ticesIt further denied that it was subject to the jurisdiction of the Board.Pursuant to notice, a hearing was held on May 28, 29, and 30, 1946, at Mont-gomery, Alabama, before Horace A. I3uckel, the undersigned Trial Examiner,duly appointed by the Chief Trial ExaminerThe Board and the respondent wererepresented by counsel and participated in the hearing.' Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bear-ing upon the issueswas afforded all parties.At the commencement of the hearing the undersigned granted, without ob-jection,motions by counsel for the Board to amend the complaint so as toinclude General Thomas among the employees alleged to have been discrimina-torily discharged, and to dismiss the complaint in this respect as to Willis Payneand Sam MackeyAt the close of the hearing counsel for the Board moved, without objection,to conform the pleadings to the proof in formal matters andto dismissthe com-plauit as to General ThomasThe undersigned granted these motions.Theundeisignedinformed the parties that they might request the privilege of arguingorally before and of filing briefs with the undersignedNo request was made toargue orally or to file briefs.Upon the entire record in the case, and from his observation of thewitnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is an Alabama corporation, having its principal office andplace of business at Montgomery, Alabama, where it is engaged in the bottling,manufacture, sale, and distribution of Pepsi-Cola, NuGrape, and orange andstrawberry beverages and other soft drinks, operating under an exclusive fran-chise with the Pepsi-Cola Companv, a Delaware corporation maintaining ex-ecutive offices at Long Island City, New York.. The franchise covers the countiesof Butler, Lowndes, Autauga, Elmore, Montgomery, a part of Coosa and Chiltoncounties, all in the State of AlabamaDuring the year 1945, the respondent, in the course of its business operations,purchased and transferred and delivered to its Montgomery plant bottles, crowns,Pepsi-Cola concentrate, Nu-Grape concentrate, concentrate s} rup, sugar, water,cleansing agents, caustic soda, carbonic gas and other materials valued at inexcess of $75,000, of which in excess of 50 percent was transported to the Mant-goinery plant from States of the United States other than the State of Alabama.During the same period the respondent manufactured, at its Montgomery plant,soft drinks A alued in excess of $100,000, of which none was transported fromiCounsel for the respondent stated that the respondent, in effect, appeared specially,and that by so doing it did not waive its denial, stated in its answer, that it was subject tothe jurisdiction of the Board 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Montgomery plant to States of the United States other than the State ofAlabama.Contrary to the contention of the respondent, the undersigned finds that therespondent, at the time of the events herein related, was engaged in commercewithin the meaning of the Act.ITTHE LABOR ORGANIZATION INVOLVEDUnited Retail,Wholesale, and Department Store Employees of America is alabor organization admitting employees of the respondent to membership. Itis affiliated with the Congress of Industrial Organizations.ITTTHEUNFAIR LABOR PRACTICFSA Therefusal to bargain1.The appropriate unitThe complaint alleges and the respondent admits that a unit comprising allproduction, maintenance, inspection, shipping and truck driver employees of therespondent, exclusive of salesmen, clerical, and supervisory employees withauthority to hire, promote, discharge, discipline or otherwise effect changes inthe status of employees or effectively recommend such action, would insureto the respondent's employees their full right to collective bin gaining and other-wise effectuate the policies of the ActThis unit, at the time of the events hereincomplained of, consisted of 19 employees, 17 of whom were laborers and theremaining 2, bottle inspectorsThe undersigned finds that the above-described unit at all times materialherein constituted and now constitutes a unit appropriate for the purposes ofcollectne bargaining within the meaning of Section 9 (b) of the Act.2.Representation by the Union of a majority in the appropriate unitJesse Mixon, at that time an international representative of the Union, beganthe organizing of the respondent's employees during the latter part of April,1945.On May 2, the Union held its first meeting and elected officers 2 By thisdate, 17 of the 19 employees within the appropriate unit had signed applicationcards designating the Union as their collective bargaining representative.Theauthenticity of these cards, which are in evidence, is not disputed.The undersigned finds that on May 3, 1945, and at all times thereafter, theUnion was, and now is, the duly designated representative of a majority of theemployees in the appropriate unit, and that by virtue of Section 9 (a) of theAct was on May 3, 1945, and at all times thereafter, the exclusive bargainingrepresentative of all employees in such unit for the purposes of collective bar-gaining with respect to rates of pay, wages, hours, and other conditions ofemployment.3.The refusal to bargainOn May 3, 1945, Mixon called Garland A. Kirven, the respondents president,on the telephone, advised hum that a majority of the respondent's employees hadjoined the Union, and requested a meeting for the purpose of discussing a contact.2The following officers were chosenPresident,Gussie Mae Hughes ; Vice-Piesident,Alfred Garner; Recording Secretary, Willis Payne, Financial Secretary, Luella Szemenyer. PEPSI-COLA BOTTLING COMPANY OF MONTGOMERY611Kirven refused the appointment, giving as his reason that he was "too busy"On the same clay Mixon wrote the respondent to the same effectThe respondentdid not reply to the Union's letterAt the hearing the respondent made nodefense to the allegation of the complaint that it failed and refused to bargaincollectively, other than that which is contained in its answer, which is that therespondent "admits that it did not bargain collectively with the Union but deniesthat it refused to do so "The undersigned finds that on May 3, 1945, and at all times material thereafter,the respondent failed and refused to bargain collectively with the duly designatedrepresentative of a majority of its employees within an appropriate unit, therebyinterfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.B Acts of interference,restraint,and coercionThe respondent's refusal to bargain with the Union was followed immediatelyby other acts which reflected the full measure of its determination to havenothing to do with the Union and to destroy it as a bargaining representativeof its employees.On May 4, immediately following the respondent's receipt of the Union's letterrequesting recognition, Kirven approached Garner and, according to the latter'stestimony, stated that he had heard that Garner had organized the Union andasked him if that was the case. Garner replied that he had not organized it,but that he had joined it.Kirven stated, according to Garner, that the respond-ent's plant was too small for a unionKirven denied, in effect. making thestatements attributed to him by Garner.The undersigned found Kirven to bean unreliable witness and does not credit his denial.Following his conversation with Garner, Kirven called a meeting in the plantof all production employees .8O'Rear, the respondent's sales supervisor, whowas present, testified that this meeting was the only general meeting of produc-tion employees during his 6 years with the respondent.Kirven opened the meet-ing by stating that he had heard "grumbling" in the plant, and asked the groupif they had joined the Union' The employees replied in unison that they had.Kirven then called upon Garner, whom he referred to as "the big union man."to address the meetingGarner, having first pronounced a prayer and led thegrouli in a song.' declared that the Union was "good for labor and the company "When Garner had concluded, Kirven asked three individual employees why theyhad joined the Union, stating that his door was always open to any employeewanting to discuss his working conditions.Kirven then called upon O'Rear to give his opinion of the UnionO'Rear statedthat he himself had once joined a union with the result that his wages were cutapproximately in half.Hatfield,a salesman,declared that he too had formerlybelonged to a union and had had a similar experience eHe stated that the re-spondent's employees were "cutting off (their) noses to spite (their) faces" by9That is, of all colored production employees, or those classified as laborersHughesand Szemenver, white girls, who worked as bottle inspectors, were not included'This finding is based upon the credited testimony of Garner and other witnessesTheirtestimony on this point was denied by Kirven,whose other testimony concerning the meet-ing is not in substantial contradiction to that of Garner"Garner was an itinerant ministerHe was referred to by the employees generally as"Preacher "PHatfield was notcalled asitwitnessO'Rear, who testified, did not deny the state-ment attributed to him by Board witnesses who were present at the meeting 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDjoining the UnionRoyer,' a truck checker, announced that he too had oncejoined a union,and in consequence had "lost his money and his home." Themeeting concluded with Kirven's statement that it was the right of the employeesto join a union if they wished.On the following day, May 5, O'Rear, according to his own admission whiletestifying, called Gussie Hughes aside and advised her not to join the Union,stating that, if she did, she would receive less in wages than she was getting atthe time.The undersigned finds that by the above-described activities and statements ofKirven, O'Rear, and Hatfield, and by their totality, the respondent has interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedin Section7 of the Act.C.The dischargesOn May 12, 1945, the respondent shut down its bottling operations and laid off14 of the 17 laborers who appeared on the pay roll of May 11' Of those whom itlaid off the respondent gave an extra week's pay to six.'Kirven testified thatthese were "permanent" employees, and that when he gave them their checks hetold them that the plant was closing down because of a sugar shortage and torepair machinery.Kirven's statements on this occasion are also set forth in theuncontradicted testimony of Gussie Hughes, which is typical of that of otheremployees who testified on the point :Q. Now when you were laid off who told you you were not to come backto work?A. Dir. Kirven.Q. Did he tell you anything else at that time?A.He said, "I guess you wonder why you are getting so much money thistime." and I said, "Yes "He said, "We are closing down because of thesugar shortageI guess you seen that in the papers, and to do some repair-ing on the machinery."And he said he didn't know when they would startup again.Trial Examiner RucxaL. Did he say what this extra money was for?A.He said so we will have time to get another job or something like that-Q.Did he tell you at the time he laid you off whether or not lie was goingto recall you?A. No sir, he didn't say anything about that.He said if we needed help ingetting a job, lie would gladly help us.The respondent retained most of its salesmen on the pay roll, and they, togetherwith the three laborers who were kept, did maintenance work, interspersed withsome bottling of beverages, until the week beginning June 4.During this weekthe respondent rehired some of the employees it had laid off on May 12, and on.June 9, hired 9 new employees. By the end of the week those employed atbottling totaled 18 employees as compared with 22 at the time of the lay-off.Of these employees laid off on May 12, a total of 6 were eventually rehired.10Only one of the "permanent" employees who was given an extra week's pay wasrehired"All those "temporary" employees who were not given extra pay were7Royerwas not called as a witnessBThose on the pay roll who were not laid off wereWillisPayne,Arthur Pittman, and'.Sam Mackay°Those paid extra were Garner, Hughes,Szemenyer,Mushet, McCall,and Porterfield.1°They wei e : Herbert Foster, Eddie Lucky, Gynell Moore, Charlie McCall, Henry Wash-ington and Joseph Walker."This was McCall. PEPSI-COLA BOTTLING COMPANY OF MONTGOMERY613rehired.Between June 22 and December 14, 1945, the respondent hired or rehireda total of 33 employeesKirven testified as follows as to the reasons for the differentiation in the pay-ment of its laid-off employees:Q By Trial Examiner Ruclzut Why did you pay some of these men andnot others''A.Most of those, in fact all-were as I said temporary employees, thatI considered temporary employees.Q Those to whom you did not give the extra week's pay?A. That's rightQ. But those to whom you did not give an extra week's pay, those whowere temporary employees, subsequently came back to work,'' but thosewhom von slid not pay the extra week's pay and you considered permanentdidn't come back to workA I have no control as to which ones came back and went back to workand which ones didn'tQ.How did it happen those you paid 2 week's pay, with one exceptiondid not come back, and those you did not pay for 2 weeks came back.A. I don't know how it happened.Q You expected those you did not pay to come hack to work, didn't you?A No. sir I didn't expect them to collie back to work.The undersigned finds the above testimony of Kirven incredible, and thatthe respondent (lid not intend to rehire any of the six employees to whom it paidextra wages, that those employees so understood, and that the extra week's paywas for the purpose, as Kirven told Hughes, of tiding them over while lookingfor work elsewhere.The respondent offered no explanation of its failure to recall a number of itslaborers when hiring new ones, aside from Kirven's testimony that its practicewas to select its help from among those who came to the plant looking for work.McCall, however, was sent for as was Lucky, another emplo) ee, and on a previousoccasion in 1944 Garner was recalled after a temporary lay-off.Kirven testified on direct examination that the respondent did not rehireHughes and Szemenyer, its bottle inspectors, the only women" employed inproduction work and both of whom were officers in the Union, because theiroperation required male employees who could lift and stack cases of bottles.So the respondent, according to Kirven on direct examination, hired two boys toinspect bottlesOn cross-examination, however, it developed that the respondentsoon resumed its practice of having its bottles inspected by white women:Q.Now, you explained Miss Hughes' lay off. You said you decided shewasn't capable of carrying cases, is that right?A I didn't say I decided she wasn't capable I said the girls were notstrong enough to do the work I wanted done. It is the kind of work youwouldn't call on a girl to do.Q. But Miss Hughes was on your payroll for a full period in the year 1945up to the time she was laid off?A. I think that is correctx=With the exception of McCall, as has been notedMcCall would seem to be a specialcaseHis step-father was Sam Mackay, one of the three laborers who was not laid offALter the plant resumed production the respondent told Mackay to bring back McCall.13Both Hughes and Szemenyer are white. (614DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. You never put any women in the plant to wotk utter that, did )*ou?You never brought any women to work in the plant after you let Miss Hughesgo, did you?A. Yes.'QAnd who was that that you brought into the plant?A. There was one named Wise and one named Hood.IQ.Was that Wellodeen Wise?A That's right.Q. And she was employed as a bottle inspector, wasn't she?A. That's right.**+*4*Trial Examiner RUCKEL What has become of the desirability of not em-ploying women because they can't do heavy work?The WITNESS. I have got back on a higher basis of operation. I don't needto require the women to do that work.The record affords no definition of the "higher basis of operation" referred toby Kirven.The undersigned is convinced, and finds, that the explanation givenfor first laying off Hughes and Szenienyer, and then, as is asserted," replacingthem with two boys, and still later replacing the boys with two newly hired gills,Js pure invention.Similarly, the undersigned was unimpressed by Kirven's testimony as to theaespondent's alleged secondary season for shutting down the plant on May 12,namely the need of repairing the machinery.The only machinery actually re-paired, according to Kirven, was the shaker and the ice machine.Both of thesewere repaired' by Sanders, production supervisor, without calking in outside helpKirven testified that he did not know how much time Sanders took to repair the'machines, though he thought "probably" 21/2 daysThe respondent alleges, however, shat the principal reason for laying off itsemployees on May 12, 1945, was a shortage of sugarThis is the principal in-gredientwhich the respondent mixes with carbonated water and Pepsi-Colaconcentrate to make its finished productAccording to Kirven he was advisedon May 10 by the local Office of Price Administration that he would have torefund to that office ration points for 547 bags, or 54,700 pounds of sugar, theamount of sugar over-issued to the respondent in August, 1944Arrangementswere made to make the refund in two installmentsThe first installment, inthe amount of 300 bags, or 30,000 pounds was paid on May 10 by a debit memo-ranchun on the respondent's sugar account in a local bankThe second install-ment of 247 bags, or 24,700 pounds was paid on June 1. Kirven, on direct ex-animation, stated that the May 10 payment left the respondent points for only120 bags ofsugar,and that as a consequence, he decided to close down the plant.On cross-examination Kirven admitted that refunds of sugar coupons to the'Office of Price Administration were not uncommon, that lie had known sinceJanuary, 1945, that he would have to make the one in question In that month,he repaid 0 P A. 20.000 pounds of sugar, and in March a similar amountOncross-examination Kirven testified, after refreshing his recollection from hisbooks, that after the refund of May 10, and before that of June 1, the respondentstillhad ration points on deposit for 3117 bags or 36,700 pounds of sugarHe14There is no evidence in the record, aside from Kirven's own testimony,that the twoNegro boys to whom he refers actually did inspection.The undersigned finds it exceed-ingly unlikely that Kirven, for any period of time, intrusted the work of inspecting bottles,which had previously been done by the only white girls employed in production work, toNegro boys. PEPSI-COLA BOTTLING COMPANY OF MONTGOMERY615'fuither admitted that. in contiast with this balance, the respondent on January29, 1945. had a balance of points sufficient for only 93 pounds of sugar ; on Feb-ruai y 2, points for 477 pounds, on Pebruai y 21 points for 545 pounds, on March16 points for 2,791 pounds: and that at no time from Jantrary 29 to March 27,did the respondent have available to it coupon points for as much as 3,000 poundsof sugarIn spite of the severe shortage of sugar ration points (luring the first quarterof 1945, the respondent did not shut down its bottling operation.16Moreover,all previous shat-downs of the respondent's plant for whatever cause, had oc-curred during the summer monthsAccording to O'Rear, supervisor of sales,this was because of the greater scarcity of sugar and the greater consumption,of the respondent's product in hot weatheiO'Rear's testimony was as follows:Q (By Trial Examiner RucicaL) In 1942 what time of year was theshut clown'?A It was in the summer months, I believe I just don't exactly remember.Q How do you account for the fact that in 1944, 1943, and 1942 the layoils were all in the sunnier months?A Those ioeie the biggest peal,-. and ice iweie always out of syiiip andwe would be out of syrup and shut down.Q The biggest peak is when you sell most of the drinks?A Anti that is when the sugar is the scarcest.Q And you sell most bf the drinks in the summer months, which are the'hot months?A. Yes, sir.Q.How do you account for the f4ict that the shut down in 1945 was in,May?A How do I account for it?Q Yes.A. That is when we shut downQ Yes, but how do you account for the fact that it was in May, when-it had previously been in the summer months'**A Well, in May ;April and May is pretty hot.[EmphasissuppliedIt will be observed from O'Rear's testimony that the scarcity of syrup,as wellas sugar,is a decisive factor in determining when the plant is shut down, andthat the reason for the respondent'swar-time practice of shutting down in thesummer months was because it was then that both sugar and syrup, equallyessential ingredients in the respondent's business,were scarcest 11ConclusionsThe respondent first evidenced its opposition to the Union by refusing to meetwith its agent for the purpose of discussing recognition, thereby preventing theUnion from demonstrating to the respondent the fact that it represented a ma-jority of its employees within an appropriate unit. Immediately after its initialrefusal to bargain, the respondent gathered its employees together in a meetingwhere Kirven questioned them concerning their membership in the Union, and15Mildred Cochran], the bookkeeper, called as a witness for the respondent, stated"We are always short of sugar."16Kirven testified that at the time of the hearing (May 30) the respondent had not shutdown during the year 1946, and that he did not anticipate its doing so 616DECISIONS017NATIONALLABOR RELATIONS BOARDother supervisory employees gave them to understand that such membershipwas fraught with danger to their economic security.On the following daynally, that her wages might be cut if she joined the Union In spite of thesethreats, all the respondent's employees in the bottling department joined, or con-tinued their membership in, the Union.On May 12 1945, the iespondent madegood its threats by closing its plant and laying off all but three of its non-.supervisory employees in the bottling department.The undersigned has foundwholly unconvincing the reasons advanced by the respondent for so doingHebelieves it clear and finds that the respondent's real purpose was to destroy theUnion by removing most of its members from the respondent's employThe undersigned finds that the respondent discharged the employees herein-after named in the Section entitled "The Remedy." because of their membershipin and activity on behalf of the Union, and thereby discouraged membership inthe Union, and interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the respondent set forth in Section III, above, occurs ing inconnection with its operations as described in Section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.,V.THE REMEDYHaving found that the respondent has, engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom and that ittake certain affirmative action which the undersigned finds will effectuate thepolicies of the Act.-The undersigned has found that the respondent has discriminated against thefollowing employees in regard to the hire and tenure of their employment:Eddie Robinson, Alfred Garner, Gussie Highes, Robert 1llushet, Robert Porter-field,Luella Szemenyer, Joseph Walker, Willie James, Nathaniel Allen, HerbertPoster,Eddie Lucky, Gynell Moore, Henry Washington and Charlie McCall.He will therefore recommend that the respondent offer the above-named em-ployees immediate and full reinstatement to their former or substantiallyequivalent positions, where the respondent has not already done so, withoutprejudice to their seniority or other rights and privilegesHe will furtherrecommend that the respondent make whole the said employees for any loss ofpay they may have suffered by reason of the respondent's discrimination againstthem by payment to each of them of a sum of money equal to the amount whichhe normally would have earned as wages during the period from March 21, 1945,the date of the discrimination against them to the date of offer of reinstatementor of their actual reinstatement less his net earnings" during said period.Finally, because of its widespread hostility to the efforts of its employees toorganize as demonstrated by the record, the undersigned will recommend that17By "net earnings"ismeantearnings less expenses, such as for transportation, room,and board,incurredby an employee in connection with obt:umng workand working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof CrossettLumber Company,8 N. L R. B 440 Monies received for work performedupon Federal, State, county, municipal, or other work-relief projectsshall be consideredas earnings.SeeRepublic Steel CorporationvN. L. R. B.,311 U. S. 7. PEPSI-COLABOTTLING COMPANY OF MONTGOMERY617the respondent cease and desist from in any other manner interfering with,restraining, or coercing its employees in their right to self-organization.18Upon the basis of the above findings of fact and upon the entire record in thecase the undersigned makes the following:CONCLUSIONS OF LAW1.United Retail,Wholesale, and Department Store Employeesof America,affiliated with the Congress of Industrial Organizations,is a labor organizationwithin the meaning ofSection 2 (5) of the Act2.All production, maintenance,inspection,shippingand truck driver employeesof the respondent, exclusive of salesmen, clerical, and supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effect changes in thestatusof employees, or effectivelyrecommendsuch action, constitute a unitappropriate for the purpose of collective bargaining within the meaning ofSection 9 (b) of the Act.3United Retail,Wholesale, and Department Store Employees of America,C. I. 0, was on May 3, 1945, and at all times thereafter has been, the exclusiverepresentative of all the employees named in said unit for the purposes of col-lective bargaining within the meaning of Section 9 (a) of the Act.4 By refusing to bargain collectively with United Retail, Wholesale andDepartment Store Employees of America, C I. O., as exclusive representative ofthe employees in the appropriate unit, the respondent has engaged in and isengaging in unfair labor pi actices within the meaning of Section 8 (5) of the Act5By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.6By discriminating in regard to the hire and tenure of employment of EddieRobinson,Alfred Garner, GussieHughes,Robert Mushet, Robert Porterfield,Luella Szemenyer, Joseph Walker, Willie James, Nathaniel Allen, Herbert Foster.Eddie Lucky, Gynell Moore, Henry Washington, and Charlie McCall, therebydiscouraging membership in United Retail, Wholesale and D(pa.rtment StoreEmployees of America, the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (3) of the Act.7The aforesaid unfair labor practices are untair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONTSUpon thebasisof the foregoing findings of fact and conclusions of law, theundersigned recommendsthat Pepsi-Cola Bottling Company of Montgomery,its officers, agents, successors, and assigns shall.1.Cease and desist from :(a)Refusing to bargain collectively with United Retail, Wholesale and De-partment Store Employees of America, C. I. 0 , as the exclusive representativeof all production, maintenance, inspection, shipping and truck driver employeesof the respondent, exclusive of salesmen, clerical and supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action, inrespect to rates of pay, wages, hours of Work, and other conditions of employ-ment ;'i See.May Department Stores Company v N L RR, 326 U. S. 376, affirming asmodified 146 F.(2d) 66 (C C A 8),enforcing 53 N L It B 1366 618DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Discouraging membership in United Retail, Wholesale and DepartmentStore Employees of America, C I 0, or any other labor organization of itsemployees, by-disch:uging or refusing to reinstate any of its employees, or inany other manner discriminating in regard to their hire and tenure of employ-ment or any term or condition of employment;(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to join or assist UnitedRetail,Wholesale and Department Store Employees of America. C 1 0.. or anyother labor organiz,mtion. to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 of theAct.2Take the following affirmative action which the undersigned finds willeftectuate the policies of the Act:(a)Offer to Willie James, Eddie Robinson, Alfred Garner, Gussie Hughes,Robert Mushet, Robert Porterfield, Luella Szemenyer, Joseph Walker. NathanielAllen,Herbert Foster. Eddie Lucky, Gynell Moore, Henry Washington, andCharlie McCall, immediate and full reinstatement to their former or substan-tially equivalent positions without prejudice to their seniority and other rightsand privileges;(b)Make whole the above-named employees for any loss of pay they may havesuffered by reason of the respondent's discrimination against them, in the mannerset forth in the section entitled "The remedy," above;(c)Upon request bargain collectively with United Retail,Wholesale andDepartment Store Employees of America, C. I O , as the exclusive representa-tive of all production, maintenance, inspection, shipping and truck driver em-ployees of the respondent, exclusive of salesmen, clerical and supervisory em-ployees with authomity to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action, inrespect to rates of pay, wages, hours of work, and other conditions of work, andif an understanding is reached, embody such understanding in a signed agreement;(d)Post at its 11lontgomeiy, Alabama, plant, copies of the notice attachedhereto and marked "Appendix A " Copies of said notice, to be furnished by theRegional Director for the Fifteenth Region, shall, after being duly signed by theRespondent's representative, be posted by the respondent immediately uponreceipt thereof, and maintained by it for at least sixty (60) consecutive (laysthereafter, in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the respondent toinsure that said notices are not altered, defaced, or covered by other material;(e)Notify the Regional Director for the Fifteenth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to comply therewith.It is further recommended that, unless on or before ten (10) days from thedate of the receipt of the Intermediate Report, the respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue in order requiring the respond-ent to take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of the Na-tional Labor Relations Board, Series 3, as amended, eftective November 27, 1945,any party or counsel for the Board may, within fifteen (15) days from the date ofthe entry of the order transferring the case to the Board, pursuant to Section 32of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington 25, D. C , an original and four copies oof a statement in PEPSI-COLA BOTTLING COMPANY OF MONTGOMERY619writing, setting forth such exceptions to the Intermediate Report or to any otherpai t of the record or pioceeding (including rulings upon all motion or objections)as he relies upon, together with the original and four copies of a brief in supportthereofImmediately upon the filing of such statement of exceptions and/orbrief. the pasty or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and ,hall file a copy with the Regional Director.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing tothe Board within ten (10) days from the (late of the order iransferring theease to the Board.Any party desiring to submit it brief in support of the Inter-mediate Report shall do so within fifteen (l ) days tiom the date of the entryof the order transferring the case to the Board, by filing with the Board an origi-nal and four copiesi thereof, and by immediately serving a copy thereof uponeach of the other parties and the Regional DirectorIIoRAcieA RLCKrL,Trull Exancuiei.Dated July 13, 1946